Citation Nr: 1329404	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund (FVECF).



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board/BVA) is 
from a March 2010 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which denied this claim for entitlement to a one-time 
payment from the FVECF on the basis that the appellant did 
not have recognized service in the U.S. Armed Forces.

In May 2013, in support of his claim, the appellant 
testified at a videoconference hearing before the 
undersigned Veterans Law Judge of the Board.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The claim requires further development before being decided, 
however, so the Board is remanding the claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


REMAND

This claim was most recently readjudicated and denied in a 
November 2010 statement of the case (SOC).  In June 2012, a 
response to a request for reverification of the appellant's 
service was received from the National Personnel Records 
Center (NPRC) indicating that no change was warranted in the 
previous determination that "the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."  It appears that, in October 2012, the RO 
sent an updated request to the NPRC, asking for 
reverification of the appellant's service based on a 
variation in the assigned unit in which he may have served 
and his date of entry into service.  It does not appear that 
a response to this request for reverification was received, 
however.  If this NPRC reverification were to show the 
appellant had recognized service in the U.S. Armed Forces 
during World War II, it would provide a basis for granting 
his claim.  But conversely, if not, this obviously will 
result in the continued denial of his claim.

Consequently, a remand is necessary so the NPRC's response 
can be associated with the claims file, if it is available.  
If the response is unavailable or if review of the evidence 
received subsequent to the October 2012 request otherwise 
reveals that a new request for reverification to NPRC is 
necessary, a new request should be made and the response 
associated with the claims file so it may be considered in 
deciding this appeal.

Accordingly, the claim is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Associate with the claims file the 
NPRC's response to the RO's October 2012 
request for reverification of the 
appellant's service.  If the response is 
unobtainable or if review of the evidence 
received since the October 2012 request 
indicates a new request for reverification 
is necessary, then submit the new request 
to NPRC and associate the response with 
the claims file for consideration in this 
appeal.

2.  Then readjudicate the claim.  If the 
claim remains denied, provide the 
appellant a supplemental SOC (SSOC) and 
give him opportunity to respond to it.  
Then return the file to the Board for 
further appellate consideration of the 
claim.

The appellant has the right to submit additional evidence 
and argument concerning this claim the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



